Conviction for violating prohibition laws (Code 1923, § 4615 et seq. as amended), by having whisky in possession.
It was unnecessary for the complaint to state where the offense was committed. Code 1923, § 4535.
The evidence showed it to have been committed within the "jurisdiction of the county in which the (indictment) complaint was (is) preferred." Id.
The "complaint" complained of, in brief filed here on behalf of appellant, met every requirement of the law. Code 1923, § 4556 (form 101); Id. § 4527.
But the prosecution having been begun in the county court of Etowah county, by affidavit, etc., it was unnecessary to file any complaint in the circuit court, when the case reached there, on appeal, anyway. Code 1923, § 4646.
The judgment of conviction is affirmed.
Affirmed. *Page 451